DETAILED ACTION
This is a response to the Applicants' amendment on 3/11/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Belotserkovsky (US Pub. No: 2009/013721).
Regarding claim 9, Belotserkovsky discloses in figures 1 and 3 that, a method of generating a pulsed radio frequency (RF) signal, comprising: generating an analog signal based on one or more commands; (tunable filter(160 or 330) for modulating an RF carrier using the analog signal as a modulating signal; and (AGC amplifier(150)) for amplifying a pulsed RF signal obtained responsive to the modulating: and capable of performing for regulating a power level of each step of the pulsed RE signal. See figures 1 and 3 and paragraphs [0016] for an IF AGC control signal is coupled to the AGC IF Amplifier 150 at lead 190 to adjust the gain of the IF section to keep the signal at lead 115 at a reasonably constant level for variations of source signal level at RF input terminal 11.

Regarding claim 10, Belotserkovsky discloses in figure 1, wherein modulating comprises modulating the RF carrier(160) via a mixer(180) or an automatic gain control (AGC) amplifier(140 or 150).

13. (Currently Amended) The method of claim 9, further-comprisine-wherein the regulating comprises: comparing samples of the amplified pulsed RF signal; generating an error signal based on a comparison of samples of the amplified pulsed RF signal to pre-defined set points; and attenuating the pulsed RF signal responsive to the error signal.
Allowable Subject Matter
Claims 1-8, 14-20 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844